NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




               United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                               Submitted February 18, 2009
                                Decided February 18, 2009

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           KENNETH F. RIPPLE, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

No.  08‐2849

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Western District of
                                                  Wisconsin.
      v.
                                                  No. 06‐CR‐215‐C‐01
DEVADA BURNS, 
    Defendant‐Appellant.                          Barbara B. Crabb,
                                                  Chief Judge.

                                       O R D E R

       Devada Burns pleaded guilty to possessing crack for distribution and was initially
sentenced in May 2007 to 292 months’ imprisonment, the low end of the then‐applicable
guidelines range.  Burns filed a direct appeal, but his appointed counsel (who has
represented Burns throughout this criminal case) concluded that the appeal was frivolous
and moved to withdraw under Anders v. California, 386 U.S. 738 (1967).  After reviewing
counsel’s supporting brief, however, we concluded that the appeal presented a nonfrivolous
claim arising from Kimbrough v. United States, 128 S. Ct. 558 (2007), which was pending
when Burns was sentenced.  We thus denied counsel’s motion to withdraw.  United States v.
No. 08‐2849                                                                              Page 2

Burns, No. 07‐2187 (7th Cir. Apr. 1, 2008) (interim order).  Burns and the government then
negotiated a joint motion to remand the case for resentencing in light of Kimbrough, which
resolved the direct appeal.  United States v. Burns, No. 07‐2187 (7th Cir. May 8, 2008)
(unpublished order).

        On remand the district court gave Burns the benefit of a post‐sentencing amendment
that lowered his base offense level under U.S.S.G. § 2D1.1 by two levels.  See U.S.S.G., Supp.
to App. C 226‐31 (2008) (Amendment 706).  That change also reduced his imprisonment
range to 235 to 293 months.  Apart from the change to the base offense level, however, there
was no further discussion about the objections made and rejected at the initial sentencing,
nor did Burns raise any new objections on remand.  Counsel for both parties instead
confined the discussion to what sentence would be appropriate, and the court addressed
those arguments in selecting a term of 214 months.  Burns, though, again filed a notice of
appeal, and once more counsel has moved to withdraw under Anders.  Counsel has
included three potential issues in his supporting brief, two of which Burns joins in his
response to counsel’s submission, see CIR. R. 51(b), but these potential issues are beyond the
scope of this appeal because we reviewed them already and they were not reconsidered at
resentencing.  See United States v. Swanson, 483 F.3d 509, 514‐15 (7th Cir. 2006); United States
v. Husband, 312 F.3d 247, 250‐51 (7th Cir. 2002).  In any event, we concur with counsel that
all three possible claims would be frivolous.

       In his response Burns also proposes to argue that counsel’s performance has been
deficient, and that the below‐range sentence he received on remand is unreasonably high. 
Any question about counsel’s performance, however, is best presented in a postconviction
motion where a factual record may be developed.  See Massaro v. United States, 538 U.S. 500,
504‐05 (2003); United States v. Harris, 394 F.3d 543, 557‐58 (7th Cir. 2005).  

        As for the reasonableness of Burns’s sentence, the district court acknowledged its
discretion under Kimbrough and concluded that Burns deserved a lower sentence.  The court
declined to reduce his sentence below 214 months, however, reasoning that further
reduction would minimize not only the serious nature of Burns’s current drug dealing, but
also his extensive criminal history and his use of a firearm.  This conclusion was not
unreasonable, and any argument to the contrary would be frivolous.  See 18 U.S.C. § 3553(a);
Kimbrough, 128 S. Ct. at 576.   

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.